Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hurt (US 20130052322 A1), hereinafter Hurt.

Regarding claim 1, Hurt discloses a roasting device for a food item, the device comprising: 
a rod having a first end and a second end opposed the first end with a distance between the first end and the second end defining a length of the rod (200); and 
a pivoting skewer assembly, the pivoting skewer assembly movable between a first position and a second position (30) the pivoting skewer assembly comprising: 
a first skewer, the first skewer extending perpendicular to the length of the rod and hingedly coupled to the second end (One of elements 302); 
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (Another of elements 302); and 
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer (“the shaft 300 is inserted into the apertures 221” paragraph [0021]).

    PNG
    media_image1.png
    677
    445
    media_image1.png
    Greyscale

Regarding claim 4, Hurt discloses the roasting device as in claim 1, wherein the pivoting skewer assembly includes a second support coupled to the first skewer and the second skewer (“the shaft 300 is inserted into the apertures 221” paragraph [0021] emphasis added to show a plurality of supports).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Riesterer (US 20090025572 A1), hereinafter Riesterer.

Regarding claim 1, Riesterer discloses a roasting device for a food item, the device comprising: 
a rod having a first end and a second end opposed the first end with a distance between the first end and the second end defining a length of the rod (12); and 
a pivoting skewer assembly, the pivoting skewer assembly movable between a first position and a second position (“skewer body 15” paragraph [0011]) the pivoting skewer assembly comprising: 
a first skewer, the first skewer extending perpendicular to the length of the rod and hingedly coupled to the second end (One of elements 16); 
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (The other element 16); and 
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer (22).

    PNG
    media_image2.png
    687
    394
    media_image2.png
    Greyscale

Regarding claim 3, Riesterer discloses the roasting device as in claim 1, wherein the rod first end includes a handle (14).

Regarding claim 4, Riesterer discloses the roasting device as in claim 1, wherein the pivoting skewer assembly includes a second support coupled to the first skewer and the second skewer (Figure 2 shows 2 elements 22).

Claims 1, 3, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thompson (US 2315143 A), hereinafter Thompson.

Regarding claim 1, Thompson discloses a roasting device for a food item, the device comprising: 
a rod having a first end and a second end opposed the first end with a distance between the first end and the second end defining a length of the rod (35); and 
a pivoting skewer assembly, the pivoting skewer assembly movable between a first position and a second position (“pressure exerted by the thumb will produce rotation on the tines 38” column 3, line 7) the pivoting skewer assembly comprising: 
a first skewer, the first skewer extending perpendicular to the length of the rod and hingedly coupled to the second end (One of elements 38); 
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (An opposing element 38); and 
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer (37).

    PNG
    media_image3.png
    781
    205
    media_image3.png
    Greyscale

Regarding claim 3, Thompson discloses the roasting device as in claim 1, wherein the rod first end includes a handle (36).

Regarding claim 4, Thompson discloses the roasting device as in claim 1, wherein the pivoting skewer assembly includes a second support coupled to the first skewer and the second skewer (Figure 3 shows 2 elements 37).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 200329787 Y1), hereinafter Kim, in view of Parish (US 0745376 A), hereinafter Parish.

Regarding claim 1, Kim discloses a roasting device for a food item, the device comprising: 
a rod having a first end and a second end opposed the first end with a distance between the first end and the second end defining a length of the rod (40); and 
a skewer assembly, the skewer assembly comprising: 
a first skewer (One of the left skewers for example), the first skewer extending perpendicular to the length of the rod (“the coupling angle β at a right angle” paragraph [35] of the translation); 
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (One of the right skewers for example); and 
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer (“coupling groove 41” paragraph [36]).

    PNG
    media_image4.png
    491
    540
    media_image4.png
    Greyscale

Kim does not disclose wherein the skewer assembly is a pivoting skewer assembly, the pivoting skewer assembly movable between a first position and a second position.

However, Parish teaches wherein the assembly is a pivoting assembly, the pivoting assembly movable between a first position and a second position (Figure 1, and “The object of my invention is to provide a broiler of the aforesaid type so constructed and arranged that the gridirons will be capable of and limited to a complete reversal only, such as will serve to successively expose the respective gridirons to the fire without the necessity of the use of independently-operated mechanism to permit and to arrest the rotary movement of the gridirons. A further object is to provide a broiler wherein the said irons may be freely and readily turned by a slight movement of the wrist of the cook” page 1, line 15).

    PNG
    media_image5.png
    241
    547
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    329
    606
    media_image6.png
    Greyscale

In view of Parish’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the assembly is a pivoting assembly, the pivoting assembly movable between a first position and a second position as is taught in Parish, in the roasting device disclosed by Kim.
One would have been motivated to include wherein the assembly is a pivoting assembly, the pivoting assembly movable between a first position and a second position because Parish states that the cooking implement is successively exposed by only a slight movement of the wrist. Therefore, including the teachings of Parish will simplify uniform exposure of food to the heat.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Parish, and further in view of Wenker (US 6234162 B1), hereinafter Wenker.

Regarding claim 2, Kim, as modified by Parish, discloses the roasting device as in claim 1. 

Kim, as modified by Parish, does not disclose wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end.

However, Wenker teaches wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end (“a telescopic handle” abstract).

    PNG
    media_image7.png
    511
    495
    media_image7.png
    Greyscale

In view of Wenker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end as is taught in Wenker, in the roasting device disclosed by Kim.
One would have been motivated to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end because Wenker states “It is envisioned that the handle have more than two members to allow a greater length range along with relatively compact storage when the members are housed within each other” (column 1, line 48). Therefore, including the telescoping feature will improve range and storage capabilities.

Claims 5, 7, 10, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Parish, and further in view of McDonnell (US 2608928 A), hereinafter McDonnell.

Regarding claims 5, 7, and 10, Kim discloses a roasting device for a food item allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a rod having a first end opposed a first distance from a second end (40); and 
a skewer assembly, the skewer assembly comprising:  
a plurality of skewers (45).

Kim does not disclose allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting skewer assembly, the pivoting skewer assembly comprising: 
a planar surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end and extending the width of the planar surface; 
the plurality of skewers coupled for hinged movement to the first aperture and configured for movement along the length of the planar surface between a first position and a second position; 
wherein the rod first end includes a handle; or
wherein the planar surface includes a second aperture, the second aperture adjacent to the second end and extending through a thickness of the planar surface.

However, Parish teaches allowing a user to flip the food item between a first side and a second side through an upward jerking motion (Figure 1, and “To turn the broiler, it is merely necessary to “flip” the handle upward by a quick movement of the wrist” page 2, line 58), the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width (e); 
a first aperture adjacent to the first end (The loops at the end of e through which d extends); and
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the surface between a first position and a second position (Figure 1, and “The object of my invention is to provide a broiler of the aforesaid type so constructed and arranged that the gridirons will be capable of and limited to a complete reversal only, such as will serve to successively expose the respective gridirons to the fire without the necessity of the use of independently-operated mechanism to permit and to arrest the rotary movement of the gridirons. A further object is to provide a broiler wherein the said irons may be freely and readily turned by a slight movement of the wrist of the cook” page 1, line 15).

In view of Parish’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include: 
allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end; and
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the surface between a first position and a second position as is taught in Parish, in the roasting device disclosed by Kim.
One would have been motivated to include: 
allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end; and
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the surface between a first position and a second position because Parish states that the cooking implement is successively exposed by only a slight movement of the wrist. Therefore, including the teachings of Parish will simplify uniform exposure of food to the heat.

Kim, as modified by Parish, does not disclose: 
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; 
wherein the rod first end includes a handle; or
wherein the planar surface includes a second aperture, the second aperture adjacent to the second end and extending through a thickness of the planar surface.

However, McDonnell teaches:
wherein the surface is a planar surface (42); 
the first aperture extending the width of the planar surface (47); 
wherein the rod first end includes a handle (11); and
wherein the planar surface includes a second aperture, the second aperture adjacent to the second end and extending through a thickness of the planar surface (apertures for elements 43).

    PNG
    media_image8.png
    324
    582
    media_image8.png
    Greyscale

In view of McDonnell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; 
wherein the rod first end includes a handle; and
wherein the planar surface includes a second aperture, the second aperture adjacent to the second end and extending through a thickness of the planar surface as is taught in McDonnell, in the roasting device as presently modified.
One would have been motivated to include:
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; and
wherein the planar surface includes a second aperture, the second aperture adjacent to the second end and extending through a thickness of the planar surface because McDonnell states “This type is easily constructed since the pintle sleeve 47 can be curled around the pintle 48” (column 3, line 32). Therefore, including the configuration taught by McDonnell will simplify construction in the roasting device as modified.
One would have been motivated to include wherein the rod first end includes a handle because a handle will improve comfort in holding the device.

Regarding claims 12 and 14, Kim discloses a roasting device for a food item allowing a user to flip the food item between a first side and a second side, the device comprising: 
a rod having a first end opposed a first distance from a second end (40); and 
a skewer assembly, the skewer assembly comprising: 
a plurality of skewers (45).

Kim does not disclose allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting skewer assembly, the pivoting skewer assembly comprising: 
a planar surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end and extending the width of the planar surface; 
a second aperture adjacent to the second end extending through a thickness of the planar surface; 
the plurality of skewers coupled for hinged movement to the first aperture and configured for movement along the length of the planar surface between a first position and a second position in an arch of 180 degrees; or
wherein the rod first end includes a handle.

However, Parish teaches allowing a user to flip the food item between a first side and a second side through an upward jerking motion (Figure 1, and “To turn the broiler, it is merely necessary to “flip” the handle upward by a quick movement of the wrist” page 2, line 58), the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width (e); 
a first aperture adjacent to the first end (The loops at the end of e through which d extends); 
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the surface between a first position and a second position in an arch of 180 degrees (Figure 1, and “The object of my invention is to provide a broiler of the aforesaid type so constructed and arranged that the gridirons will be capable of and limited to a complete reversal only, such as will serve to successively expose the respective gridirons to the fire without the necessity of the use of independently-operated mechanism to permit and to arrest the rotary movement of the gridirons. A further object is to provide a broiler wherein the said irons may be freely and readily turned by a slight movement of the wrist of the cook” page 1, line 15). 

In view of Parish’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end; 
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the planar surface between a first position and a second position in an arch of 180 degrees as is taught in Parish, in the roasting device disclosed by Kim.
One would have been motivated to include allowing a user to flip the food item between a first side and a second side through an upward jerking motion, the device comprising: 
a pivoting assembly, the pivoting assembly comprising: 
a surface having a first end, a second end opposite the first end and defining a length between the first end and the second end, and a width; 
a first aperture adjacent to the first end; 
the roasting device coupled for hinged movement to the first aperture and configured for movement along the length of the planar surface between a first position and a second position in an arch of 180 degrees because Parish states that the cooking implement is successively exposed by only a slight movement of the wrist. Therefore, including the teachings of Parish will simplify uniform exposure of food to the heat.

Kim, as modified by Parish, does not disclose:
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; 
a second aperture adjacent to the second end extending through a thickness of the planar surface; or
wherein the rod first end includes a handle.

However, McDonnell teaches:
wherein the surface is a planar surface (42); 
the first aperture extending the width of the planar surface (47); 
a second aperture adjacent to the second end extending through a thickness of the planar surface (apertures for elements 43); and
wherein the rod first end includes a handle (11).

In view of McDonnell’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include:
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; 
a second aperture adjacent to the second end extending through a thickness of the planar surface; and
wherein the rod first end includes a handle as is taught in McDonnell, in the roasting device as presently modified.
One would have been motivated to include:
wherein the surface is a planar surface; 
the first aperture extending the width of the planar surface; and
a second aperture adjacent to the second end extending through a thickness of the planar surface because McDonnell states “This type is easily constructed since the pintle sleeve 47 can be curled around the pintle 48” (column 3, line 32). Therefore, including the configuration taught by McDonnell will simplify construction in the roasting device as modified.
One would have been motivated to include wherein the rod first end includes a handle because a handle will improve comfort in holding the device.

Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Parish, in view of McDonnell, and further in view of Wenker.

Regarding claim 6, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 5. 

Kim, as modified by McDonnell, does not disclose wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance.

However, Wenker teaches wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance (“a telescopic handle” abstract).

In view of Wenker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance as is taught in Wenker, in the roasting device disclosed by Kim.
One would have been motivated to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance because Wenker states “It is envisioned that the handle have more than two members to allow a greater length range along with relatively compact storage when the members are housed within each other” (column 1, line 48). Therefore, including the telescoping feature will improve range and storage capabilities.

Regarding claim 13, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 12. 

Kim, as modified by Parish and McDonnell, does not disclose wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance.

However, Wenker teaches wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance (“a telescopic handle” abstract).

In view of Wenker’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance as is taught in Wenker, in the roasting device disclosed by Kim.
One would have been motivated to include wherein the rod portion is comprised of a telescopic assembly, wherein the length of the rod is adjustable between the first end and the second end a second distance because Wenker states “It is envisioned that the handle have more than two members to allow a greater length range along with relatively compact storage when the members are housed within each other” (column 1, line 48). Therefore, including the telescoping feature will improve range and storage capabilities.

Claims 8, 9, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Parish, in view of McDonnell, and further in view of Riesterer.

Regarding claims 8 and 9, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 5, wherein the plurality of skewers comprises: 
a first skewer, the first skewer extending perpendicular to the length of the rod (One of elements 45); and
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (Another of elements 45). 

Parish further teaches:
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer, the distance between the first skewer and the at least a second skewer being less than the length of the planar surface (One of the longitudinal sides of frame a from the pivot d to either the distal or proximal end); 
wherein the pivoting skewer assembly includes a second support coupled to the first skewer and the second skewer (The opposite longitudinal side of frame a from the pivot d to either the distal or proximal end).

The frame a and the ends thereof are integral to the function of the teachings of Parish. Therefore, the motivation for the combination of these features is identical to that above. Namely, to simplify uniform exposure of food to the heat.

Kim, as modified by Parish and McDonnell, does not explicitly disclose the first skewer received within the first aperture.
 
However, Riesterer teaches the first skewer (16) received within the first aperture (22).

In view of Riesterer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the first skewer received within the first aperture as is taught in Riesterer, in the roasting device as presently modified.
One would have been motivated to include the first skewer received within the first aperture because this would require only a simple extension of the pivot d of Parish instead of the inclusion of pivot d and the provision of additional skewers. Therefore, receiving the first skewer in the first aperture will reduce weight and material cost.

Regarding claims 15 and 16, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 12, wherein the plurality of skewers comprises: 
a first skewer, the first skewer extending perpendicular to the length of the rod (One of elements 45); 
at least a second skewer, the at least a second skewer extending perpendicular to the length of the rod (Another of elements 45).
 
Parish further teaches: 
at least one support coupled to the first skewer and the at least a second skewer a distance between the first skewer and the at least a second skewer, the distance between the first skewer and the at least a second skewer being less than the length of the planar surface (One of the longitudinal sides of frame a from the pivot d to either the distal or proximal end); and 
wherein the pivoting skewer assembly includes a second support coupled to the first skewer and the second skewer (The opposite longitudinal side of frame a from the pivot d to either the distal or proximal end).

The frame a and the ends thereof are integral to the function of the teachings of Parish. Therefore, the motivation for the combination of these features is identical to that above. Namely, to simplify uniform exposure of food to the heat.

Kim, as modified by Parish and McDonnell, does not explicitly disclose the first skewer received within the first aperture.
 
However, Riesterer teaches the first skewer (16) received within the first aperture (22).

In view of Riesterer’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the first skewer received within the first aperture as is taught in Riesterer, in the roasting device as presently modified.
One would have been motivated to include the first skewer received within the first aperture because this would require only a simple extension of the pivot d of Parish instead of the inclusion of pivot d and the provision of additional skewers. Therefore, receiving the first skewer in the first aperture will reduce weight and material cost.

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim, in view of Parish, in view of McDonnell, and further in view of Johnston (US 3760501 A), hereinafter Johnston.

Regarding claim 11, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 5. 

Kim, as modified by Parish and McDonnell, does not disclose wherein the pivoting skewer assembly planar surface is comprised of a pair of halves.

However, Johnston teaches wherein the skewer assembly planar surface is comprised of a pair of halves (28 and 38).

    PNG
    media_image9.png
    403
    577
    media_image9.png
    Greyscale

In view of Johnston’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the skewer assembly planar surface is comprised of a pair of halves as is taught in Johnston, in the roasting device as presently modified.
One would have been motivated to include wherein the skewer assembly planar surface is comprised of a pair of halves because Johnston states the skewer is “readily attachable and detachable” (claim 1). Therefore, including the feature of Johnston will make the skewer assembly detachable and simplify replacement or servicing.

Regarding claim 17, Kim, as modified by Parish and McDonnell, discloses the roasting device as in claim 12. 

Kim, as modified by Parish and McDonnell, does not disclose wherein the pivoting skewer assembly planar surface is comprised of a pair of halves.

However, Johnston teaches wherein the skewer assembly planar surface is comprised of a pair of halves (28 and 38).

In view of Johnston’s teachings, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include wherein the skewer assembly planar surface is comprised of a pair of halves as is taught in Johnston, in the roasting device as presently modified.
One would have been motivated to include wherein the skewer assembly planar surface is comprised of a pair of halves because Johnston states the skewer is “readily attachable and detachable” (claim 1). Therefore, including the feature of Johnston will make the skewer assembly detachable and simplify replacement or servicing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Klev (US 20150135970 A1) 

    PNG
    media_image10.png
    293
    720
    media_image10.png
    Greyscale

Burns (US 20090071348 A1) 

    PNG
    media_image11.png
    698
    211
    media_image11.png
    Greyscale

McLaughlin (GB 251120 A) 

    PNG
    media_image12.png
    172
    777
    media_image12.png
    Greyscale

Savile (GB 189322915 A) 

    PNG
    media_image13.png
    106
    627
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    202
    625
    media_image14.png
    Greyscale

Westheimer (US 0489056 A) 

    PNG
    media_image15.png
    301
    524
    media_image15.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOGAN P JONES whose telephone number is (303)297-4309. The examiner can normally be reached Mon-Fri 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LOGAN P JONES/Examiner, Art Unit 3762